Citation Nr: 0519750	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  97-13 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and her youngest daughter, L. L. M. 




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1948 and from October 1950 to October 1951.  He died 
in March 1996.  The appellant is the veteran's surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In pertinent part, the RO denied service 
connection for the cause of the veteran's death as not well 
grounded.

In October 2003, the appellant, her son and one of her 
daughters testified before the undersigned Veterans Law Judge 
at a hearing on appeal at the RO (Travel Board hearing); a 
copy of the hearing transcript is associated with the record. 

In March 2004, the Board remanded the case for additional 
development; it is now before the Board for further appellate 
consideration.

This appeal will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.




REMAND

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminated the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued revised regulations implementing the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).  

The appellant contends that service connection is warranted 
for the cause of the veteran's death on the basis that he 
died of a radiogenic disease due to exposure to ionizing 
radiation during his period of service in World War II, while 
serving with the Army at Los Alamos National Laboratory 
(LANL).  

As noted above, the Board remanded the case in March 2004 for 
further development under the "other exposure" radiation 
claim procedures set forth in 38 C.F.R. § 3.311(a)(2)(iii) 
(2004).  In response to VA's request for dose data for the 
veteran during his assignment with the Manhattan Project, the 
Defense Threat Reduction Agency (DTRA) indicated that the 
accident that occurred on May 21, 1946 at LANL did not come 
under the Nuclear Test Personnel Review (NTPR) Program and 
thus was beyond the DTRA's purview.  Even though VA issued a 
VCAA notice letter in August 2004, that letter did not advise 
the appellant of what was needed to establish service 
connection for the cause of the veteran's death due to in-
service exposure to ionizing radiation nor did VA send the 
veteran's claims folder to the Under Secretary for Health for 
preparation of estimate of his probable dose exposure to 
ionizing radiation in service or consider whether the claim 
required any additional development under § 3.311(b). 

The development procedures set forth in 38 C.F.R. § 
3.311(a)(2)(iii) differ from those involving atmospheric 
testing and the occupation of Hiroshima and Nagasaki in that 
the dose estimate is to be provided by the Under Secretary 
for Health rather than the appropriate service department.  
Cf. 38 C.F.R. § 3.311(a)(2)(i) and (ii).  By regulation, VA 
must forward the veteran's claims folder to the Under 
Secretary for Health for preparation of a probable dose 
estimate.  Therefore, this case must be  remanded for 
compliance with 38 C.F.R. § 3.311(a)(2)(iii) and the Board's 
March 2004 remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998) (a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order).  

As noted in the previous remand, in a July 1996 response to a 
request for documentation of radiation exposure, the National 
Personnel Records Center (NPRC) stated that this was a fire-
related case and added that the files could not be 
reconstructed.  In a May 2003 response, the NPRC indicated 
that no morning reports records were located for the 
Provisional Military Police Battalion, Armed Forces Special 
Weapons Project, at Los Alamos.  However, it does not appear 
that an attempt was made to search for morning reports during 
May and June 1946 for the H&S Company, 38th Engineer 
Battalion (Special) located at Sandia Base, Albuquerque, New 
Mexico, the veteran's unit at the time of his separation.  
Moreover, VA did not appear to seek records from the Los 
Alamos Hospital for the same period, during which the 
claimant asserts that the veteran was hospitalized as a 
result of his claimed exposure to radiation on May 21, 1946.  
The record reflects that the RO sent a letter to the 
Proponency of Preventive Medicine at Ft. Sam Houston in May 
2003, but no response appears in the record.  On remand, VA 
should make another attempt to obtain morning reports and 
hospital records for the veteran of the period of May and 
June 1946 and to obtain a radiation dose estimate from Ft. 
Sam Houston.  The Board observes, that if military records do 
not establish presence at or absence from a site at which 
exposure to radiation is claimed to have occurred, the 
veteran's presence at the site will be conceded.  Finally, 
before sending the claims folder to the Under Secretary for 
Health for a preparation of a probable dose estimate, VA 
should obtain from the Internet, and associate with the 
claims folder, information related to the May 21, 1946 
incident at the following sites: 
http://www.childrenofthemanhattanproject.org/FH/LA/Louis_Slot
in_1.htm; http://www.lanl.gov/history/people/E_Graves.shtml; 
http://collections.ic.gc.ca/heirloom_series/volume6/552-
255.htm; http://www.roadtechs.com/rpchron.htm; 
http://en.wikipedia.org/wiki/Louis_Slotin; and 
http://en.wikipedia.org/wiki/List_of_nuclear_accidents.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002) and C.F.R. § 3.159 
(2004); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant about the 
information and evidence needed to 
establish entitlement to service 
connection for the cause of the veteran's 
death pursuant to 38 C.F.R. § 3.312 due 
to claimed exposure to ionizing radiation 
under 38 C.F.R. § 3.311(b).  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA.

2.  The VA should develop the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death from esophageal cancer 
pursuant to the provisions of 38 C.F.R. 
§ 3.311(a)(2)(iii) (2004), beginning 
with a request to the National Personnel 
Records Center (NPRC) for morning reports 
during May and June 1946 for the H&S 
Company, 38th Engineer Battalion 
(Special) located at Sandia Base, 
Albuquerque, New Mexico and for medical 
records from the Los Alamos Hospital for 
the veteran for the same time period.  
Then, VA should send a request to the 
Proponency of Preventive Medicine at Ft. 
Sam Houston, Texas to attempt to verify 
the veteran's participation at an 
accident, which took place at the Omega 
site lab in Pajarito Canyon on May 21, 
1946 and to provide an associated 
radiation dose estimate.  If records are 
unavailable or a dose estimate cannot be 
made, please have the provider so 
indicate.

3.  After completion of 1 and 2 above, VA 
should then forward the veteran's claims 
folder to the Under Secretary for Health 
for preparation of an estimate of the 
veteran's probable dose exposure to 
ionizing radiation in service.  See 38 
C.F.R. § 3.311(a)(2)(iii) (2004).

4.  After receipt of the dose estimate 
provided by the Under Secretary for 
Health, VA should review that dose 
estimate and determine whether any 
additional development of the ionizing 
radiation claim is required under 38 
C.F.R. § 3.311(b) (2004) and complete 
such development.  Then, VA should 
determine whether the ionizing radiation 
claim requires any further review by the 
Under Secretary for Benefits pursuant to 
38 C.F.R. § 3.311(c) (2004).

5.  After completion of the above 
development, VA should readjudicate the 
issue of service connection for the cause 
of the veteran's death from esophageal 
carcinoma due to residuals of exposure to 
ionizing radiation.  If the determination 
remains adverse, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

6.  After completion of the foregoing, VA 
should review the file and ensure that 
all of the directives of this REMAND have 
been carried out in full.  If not, VA 
should take any action necessary to 
ensure such compliance.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 206 (1998).

The purposes of this remand are to comply with due process of 
law and to further develop the claim.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and her representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




